Francisco K. Avoki, For Avoki, Francisco K., et al.
Veronique K. Pongo.
Mica Nguyen Worthy, Attorney at Law, Charlotte, For Eagle Adjusting Serv., Inc., et al.
Robert M. Rubin, Attorney at Law, Charlotte.
Jaye E. Bingham-Hinch, Attorney at Law, For Eagle Adjusting Serv., Inc., et al.
Walter M. Dennis, Attorney at Law, Raleigh, For Eagle Adjusting Serv., Inc., et al.
The following order has been entered on the motion filed on the 13th of November 2017 by Plaintiffs for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 1st of March 2018."